Citation Nr: 0925029	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-35 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD), prior to 
August 27, 2004. 

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD, on and after August 27, 2004. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which granted entitlement to service 
connection for PTSD, assigning a 30 percent evaluation, 
effective from May 19, 1999.  The Veteran appealed the 
initial rating assigned to BVA, and the case was referred to 
the Board for appellate review. 

Subsequently, in a November 2004 rating decision, a 50 
percent rating was assigned, effective from August 27, 2004.  
On a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Since the grant of the 50 percent rating is not a 
full grant of the benefits sought on appeal, and since the 
Veteran did not withdraw his claim of entitlement to a higher 
initial rating, the matter remains before the Board for 
appellate review.

The Board notes that its June 2006 remand also addressed the 
issue of entitlement to a total disability rating based on 
individual unemployability (TDIU).  In this regard, the June 
2006 remand instructed the AMC/RO to issue a statement of the 
case (SOC) as to that issue.  However, the Veteran did not 
perfect his appeal by filing a VA Form 9.  38 C.F.R. § 19.32 
(2008).  Therefore, the issue of entitlement to TDIU will not 
be further discussed in the decision below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Reason for Remand: To comply with the Board's past remand 
instructions and to obtain relevant VAMC treatment records. 

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Unfortunately, another 
remand is required in this case.  Although the Board regrets 
the additional delay, it is necessary to ensure that there is 
a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.

In this case, the Board remanded the Veteran's claims in June 
2006 in order to obtain identified VAMC treatment records and 
afford the Veteran a VA examination.  Although an adequate VA 
examination was obtained, the identified VAMC treatment 
records are not in the Veteran's claims file.  In this 
regard, it appears that the AMC did not make any attempts to 
obtain those records.  

Therefore, on remand, the RO should attempt to obtain copies 
of all pertinent treatment records from the McGuire VAMC 
since May 1999, as previously identified by the Veteran.  The 
Board notes that the procurement of records such as 
outstanding VA treatment records is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records are 
potentially probative and as records in the possession of VA 
are deemed to be constructively of record, they must be 
obtained.  See also Hyatt v. Nicholson, 21 Vet. App. 390, 394 
(2007) (holding that the relevance of documents cannot be 
known with certainty before they are obtained).

Furthermore, the United States Court of Appeals for Veterans 
Claims has held "that a remand by this Court or the Board 
confers on the Veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance."  Id.  Therefore, the Board 
finds it necessary to remand the Veteran's claim so that the 
Board's past remand instructions may be complied with.

Therefore, in order to give the Veteran every possible 
consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.  Accordingly, the case 
is REMANDED for the following action:

1.  The RO or the AMC should obtain a copy 
of all pertinent VA outpatient records 
from the McGuire VAMC from May 1999 to the 
present.  In this regard, the AMC/RO 
should document its efforts to obtain 
these records, and if the records are 
unavailable, the AMC/RO must so state.  If 
the Veteran identifies any other pertinent 
evidence, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of that evidence.  If the RO 
or the AMC is unsuccessful in obtaining 
any pertinent evidence identified by the 
Veteran, it should also inform the Veteran 
and his representative and request them to 
provide the outstanding evidence.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




